CARBONACEOUS MATERIAL FOR NEGATIVE ELECTRODE ACTIVE MATERIAL FOR NON-AQUEOUS ELECTROLYTE SECONDARY BATTERIES, NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY NEGATIVE ELECTRODE, NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY, AND PRODUCTION METHOD OF CARBONACEOUS MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2020, 3/19/2021, 9/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Raman spectra claimed in claims 2-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 claim features present in Raman spectroscopy which can only be determined by actual spectra (data) taken. The wavelengths of the peaks as claimed must be shown in an actual spectrum in order for one of ordinary skill in the art to consider the results (see Drawing objection above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No.16/628,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been well within the purview of a skilled artisan to optimize the nitrogen, hydrogen, and/or oxygen doping level of the carbon material based on the desired end-product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pham-Huu et al. (WO 2016/116542 A1 using US 2018/0008968 A1).
Regarding claims 1 and 12,  Pham-Huu et al. disclose an N-doped mesoporous carbon macroscopic composite synthesized from mixing a saccharide such as glucose and (NH4)2CO3, subjecting the mixture to a first heating to 400-500 degrees C and a second heating treatment to 900 degrees C in an inert gas atmosphere (Abstract, paragraphs 0011-0025, 0060-0068, Table 1). Further, Pham-Huu discloses 1-40% wt of N, 2-6 % wt. of O and the presence of H (Paragraphs 0059-0060 and Figs 1 and 9 with accompanying text). Pham-Huu discloses the claimed invention but does not disclose the claimed experimental variables, elemental analysis from Raman spectroscopy and d002
However, it is noted that the claimed experimental conditions are construed as result-effective variables, i.e., a variable which achieves a recognized result such as the porosity and the N doping level (Paragraphs 0059-0060). Given that the Pham-Huu reference discloses a similar method with the same starting material (i.e. a saccharide and (NH4)2CO3) to achieve a similar N-doped porous carbon material, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the heating temperature via a thermostat knob, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Regarding the atomic level and elemental spacing, if a prior art reference teaches the substantially identical structure product made by a similar method and starting material (i.e. carbonization of a mixture of glucose and (NH4)2CO3, it would be reasonable that the same property would be imparted or exhibited. See MPEP 2112.01.
Regarding claims 2-5, Pham-Huu et al. teach the carbonaceous material according to claim 1. However, they do not disclose the values of half-value width of peaks of a Raman spectrum observed by laser Raman spectroscopy. However, if a prior art reference teaches the substantially identical structure and material, it would be reasonable that the same spectrum pattern would be exhibited. See MPEP 2112.01.
Regarding claim 6, Pham-Huu et al. teach the carbonaceous material according to claim 1, wherein a specific surface area measured by a BET method is 40 m2/g or more, and wherein a pore volume represented by a sum of a micropore volume and a mesopore volume is 0.05 mL/g or more (Paragraphs 0053, 0054, 0071, and figure 1 disclose a BET of 100 to 150 m2/g and optimizing the pore volume of the material.). Thus, it would have been well within the purview of a skilled 
Regarding claim 8, Pham-Huu et al. teach the carbonaceous material according to claim 1, wherein the carbonaceous material is derived from a saccharide (Paragraphs 0046, 0047, and claim 1.)

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2015/0188137 A1)
Regarding claim 1, Komatsu et al. teach a carbonaceous material having an oxygen content of 1.5 mass % or less (Paragraph 0086) and a d002 spacing of 3.70 Å or more (Tables 2, 4, 6, and 8). However, Komatsu et al. does not disclose the nitrogen or hydrogen content, claimed experimental variables, elemental analysis from Raman spectroscopy.
However, it is noted that the claimed experimental conditions are construed as result-effective variables, i.e., a variable which achieves a recognized result. Given that Komatsu et al. teach the same starting material (Claim 1 discloses a plant-derived organic material), it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the heating temperature via a thermostat knob, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Regarding the atomic level and elemental spacing, if a prior art reference teaches the substantially identical structure product made by a similar method and starting material (Claim 1), it would be reasonable that the same property would be imparted or exhibited. See MPEP 2112.01.
Regarding claims 2-5, Komatsu et al. teach the carbonaceous material according to claim 1. However, they do not disclose the values of half-value width of peaks of a Raman spectrum observed by laser Raman spectroscopy. However, if a prior art reference teaches the substantially identical structure and material, it would be reasonable that the same spectrum pattern would be exhibited. See MPEP 2112.01.
Regarding claims 7, Komatsu et al. teach the carbonaceous material according to claim 1, wherein a specific surface area measured by a BET method is 35 m2/g or less and wherein a pore volume represented by a sum of a micropore volume and a mesopore volume is 0.05 mL/g or more (Claim 7 discloses at most 13 m2/g.)
Regarding claims 9-11, Komatsu et al. teach a negative electrode active material for a nonaqueous electrolyte secondary battery, wherein the negative electrode active material comprises the carbonaceous material according to claim 1 (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729